[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                          FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                            ________________________ ELEVENTH CIRCUIT
                                                              April 9, 2008
                                 No. 07-13909               THOMAS K. KAHN
                             Non-Argument Calendar              CLERK
                           ________________________

                      D. C. Docket No. 07-00481-CV-W-N

ANTHONY L. CAREY,

                                                             Plaintiff-Appellant,

                                     versus

GEORGE FREE,
Warden,
GRAY BICE,
Officer,
ANN LANGFORD,

                                                          Defendants-Appellees,

TROY KING,
Attorney General, Hon.,

                                                                     Defendant.

                           ________________________

                  Appeal from the United States District Court
                      for the Middle District of Alabama
                        _________________________

                                 (April 9, 2008)
Before CARNES, BARKETT and KRAVITCH, Circuit Judges.

PER CURIAM:

       Anthony Carey, proceeding pro se, appeals the district court’s dismissal of

his civil rights action challenging the state court’s denial of his state habeas

petition. For the reasons that follow, we affirm.

       Carey, a state prisoner, filed a state habeas petition, challenging a 2003

disciplinary proceeding during his incarceration. After the state court denied relief,

Carey filed the instant civil action against Alabama Attorney General Troy King,

Warden George Free, Officer Gray Bice, and Ann Langford. Construing that

complaint as a civil action under 42 U.S.C. § 1983, the magistrate judge

recommended dismissing the claims under 28 U.S.C. § 1915(e)(2)(B)(i) and (iii)

because the court lacked jurisdiction over the claims challenging the state court’s

decision and the claims against King were barred by absolute immunity. Carey

filed no objections to the recommendation, and the district court dismissed the

complaint in part.1 Carey now appeals.

       Pursuant to § 1915(e)(2)(B), the district court shall dismiss an in forma

pauperis (“IFP”) case at any time if it determines, inter alia, the action: “(i) is



       1
            On the magistrate judge’s recommendation, the district court transferred the remaining
claims challenging the disciplinary actions to the Northern District of Alabama, which was the
district in which the alleged violations occurred.

                                                2
frivolous or malicious; . . . or (iii) seeks monetary relief against a defendant who is

immune from such relief.” 28 U.S.C. § 1915(e)(2)(B)(i), (iii).

                                              I.

       We review a district court’s sua sponte dismissal for frivolity under

§ 1915(e)(2)(B)(i) for an abuse of discretion. Hughes v. Lott, 350 F.3d 1157,

1160 (11th Cir. 2003). We review a district court’s finding that it lacks subject

matter jurisdiction de novo. Dale v. Moore, 121 F.3d 624, 626 (11th Cir. 1997).

       The “Rooker-Feldman 2 doctrine provides that federal courts, other than the

Supreme Court, have no authority to review the final judgments of state courts.”

Amos v. Glynn County Bd. of Tax Assessors, 347 F.3d 1249, 1265-66 n.11 (11th

Cir. 2003). In order for the doctrine to apply: (1) the party in federal court must be

the same as in the state court; (2) the state court ruling must be a final judgment on

the merits; (3) the plaintiff in federal court had a reasonable opportunity to raise his

claims in the state court proceeding; and (4) “the issue before the federal court was

either adjudicated by the state court or inextricably intertwined with the state

court’s judgment.” Id.

       The Supreme Court has held that the Rooker-Feldman doctrine is confined



       2
         District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 476-82, 103 S.Ct.
1303, 1311-15, 75 L.Ed.2d 206 (1983); Rooker v. Fidelity Trust Co., 263 U.S. 413, 415-16, 44
S.Ct. 149, 150, 68 L.Ed. 362 (1923).

                                              3
to cases that are “brought by state-court losers complaining of injuries caused by

state-court judgments rendered before the district court proceedings commenced

and inviting district court review and rejection of those judgments.” Exxon Mobil

Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284, 125 S.Ct. 1517, 1521-22,

161 L.Ed.2d 454 (2005).

      Because (1) this is the type of case to which the Supreme Court has

determined the Rooker-Feldman doctrine applies, and (2) all of the Rooker-

Feldman elements were met, the district court properly concluded that it lacked

subject matter jurisdiction to consider Carey’s challenge to the state court’s denial

of his habeas petition.

                                          II.

      We review dismissals pursuant to § 1915(e)(2)(B)(iii) de novo. State

defendants sued in their official capacity for monetary damages under § 1983 are

immune from suit under the Eleventh Amendment. See Powell v. Barrett,

496 F.3d 1288, 1304, 1308 (11th Cir. 2007). We do not recognize vicarious

liability, including respondeat superior, in § 1983 actions. Geobert v. Lee County,

510 F.3d 1312, 1331 (11th Cir. 2007).

      Because Carey appears to have brought suit against King based on actions

undertaken by his office as the attorney general, the district court correctly



                                           4
concluded that King was absolutely immune from suit for money damages.

      Accordingly, we AFFIRM the dismissal of Carey’s complaint.




                                      5